Citation Nr: 0620591	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1980.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


REMAND

Service medical records show that the veteran's psychiatric 
status was found to be normal on the examination for entrance 
onto active duty.  They do not show that he was found to have 
a psychiatric disorder.  Service personnel records reflect 
that he was released from active duty under the Trainee 
Discharge Program because of his inability to adjust to 
military life.

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in August 2005.  The examiner 
diagnosed the veteran with schizophrenia and a bipolar 
disorder and opined that neither disorder originated in 
service and neither disorder is etiologically related to 
service; however, the examiner also opined that the veteran's 
schizophrenia probably existed prior to his entrance onto 
active duty.  

If schizophrenia was present in service as the August 2005 
examiner believes, the veteran is entitled to service 
connection for this disability unless the evidence clearly 
and unmistakably establishes that the disability existed 
prior to service and was not aggravated by service.  In this 
regard, the Board notes that veterans are presumed to be in 
sound medical condition at the time of entry into service 
except for defects actually noted when examined for entry 
into service.  This presumption of soundness can be rebutted 
by clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304; see 
also VAOPGCPREC 3-2003 (July 16, 2003).  

The August 2005 examiner did not provide an opinion 
concerning whether the veteran's schizophrenia clearly and 
unmistakably existed prior to service and clearly and 
unmistakably did not increase in severity as a result of 
service.  Consequently, the August 2005 examination report is 
not adequate for adjudication purposes.

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess 
and notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the claims folder should be 
returned to the examiner who conducted 
the August 2005 VA examination.  The 
examiner should be requested to prepare 
an addendum in which he or she indicates 
whether the veteran's schizophrenia 
clearly and unmistakably existed prior to 
service and clearly and unmistakably 
underwent no chronic increase in severity 
as a result of service.  The examiner 
should also provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's bipolar 
disorder was present in service and if so 
whether the disorder clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
chronic increase in severity as a result 
of service.  The rationale for each 
opinion expressed must also be provided.  
If the examiner is unable to provide the 
required opinions without reexamining the 
veteran, another examination of the 
veteran should be performed.

If the examiner who conducted the August 
2005 examination is unavailable, the 
veteran should be afforded an examination 
by another examiner with appropriate 
expertise who should review the claims 
file and provide the required opinions 
with supporting rationale.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
 
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


